Case 1:20-cv-21263-KMW Document 1 Entered on FLSD Docket 03/24/2020 Page 1 of 6



                                   U.S. DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

  DOLORES WALCK,

        Plaintiff,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD.,

        Defendant.
                                                 /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, DOLORES WALCK, by and through his undersigned counsel, hereby sue the

  Defendant, ROYAL CARIBBEAN CRUISES, LTD, and alleges as follows:

                                             PARTIES

  1.    Plaintiff, DOLORES WALCK, was and is a resident of and domiciled in the State of

        Pennsylvania, and resides in Tamaqua, Schuylkill County, Pennsylvania.

  2.    At all times material, Defendant, ROYAL CARIBBEAN CRUISES, LTD (“RCCL”) was

        and is incorporated in the State of Florida and maintains its principal place of business in

        the State of Florida, located at: 1080 Caribbean Way, Miami, Florida 33132.

                                JURISDICTION AND VENUE

  3.    Plaintiff brings her complaint under federal diversity jurisdiction pursuant to 28 USC

        §1332 as the parties are completely diverse in citizenship and the amount in controversy

        exceeds $75,000.00.

  4.    Venue is proper in the United States District Court for Southern District of Florida pursuant

        to the forum selection clause contained in the passenger ticket between Plaintiff and
Case 1:20-cv-21263-KMW Document 1 Entered on FLSD Docket 03/24/2020 Page 2 of 6
                                                                 Walck v. RCCL
                                   Complaint for Damages and Demand for Jury Trial
                                                                      Page 2 of 6

            Defendant.

  5.        At all times material, Defendant, ROYAL CARIBBEAN CRUISES, LTD (hereinafter

            “Defendant”) personally or through an agent:

            A.      Operated, conducted, engaged and/or carried on a business venture in the
                    State of Florida, and in particular Miami-Dade County, Florida;

            B.      Maintained its principal place of business in Miami-Dade County, Florida;

            C.      Was engaged in substantial business activity in the State of Florida, and in
                    particular, in Miami-Dade County, Florida;

            D.      Operated vessels and provided vessels for cruises in the waters of this state;

            E.      Committed one or more acts as set forth in F.S. §§ 48.081, 48.181 and
                    48.193, which submit Defendant to the jurisdiction and venue of this Court.
                    Further, Defendant is subject to the jurisdiction of the Court due to the
                    foregoing and 28 U.S.C. § 1333;

            F.      The acts of Defendant set out in the Complaint occurred in whole or in part
                    in Miami-Dade County and/or the State of Florida.

  6.        All conditions precedent to the institution of this action have been satisfied, or otherwise

            excused, including the pre-suit notice required by the terms and conditions of Defendant’s

            cruise ticket.

                                       GENERAL ALLEGATIONS

  7.        On or about January 22, 20191, the Plaintiff, DOLORES WALCK, was lawfully and

            legally aboard the RCCL Rhapsody of the Seas as an invitee and paying passenger with the

            actual and/or constructive consent of Defendant, ROYAL CARIBBEAN CRUISES,

            LTD.

  8.        On or about January 22, 2019, the Defendant owned and operated a passenger cruise ship

            known as the Rhapsody of the Seas, such vessel being used as a passenger cruise vessel.


  1
      By written agreement between the parties, the statute of limitation was extended to March 25, 2020.
Case 1:20-cv-21263-KMW Document 1 Entered on FLSD Docket 03/24/2020 Page 3 of 6
                                                                 Walck v. RCCL
                                   Complaint for Damages and Demand for Jury Trial
                                                                      Page 3 of 6

  9.    On January 22, 2019, and at the time of the subject incident, Mrs. Walck was in the dining

        room, of the Rhapsody of the Seas, enjoying dinner with her husband.

  10.   During the dinner service a crewmember, a bartender, was spinning his drink/service tray

        on his fingertip, like Michael Jordan spinning a basketball, when the tray abruptly shot off

        his fingertip, forcibly striking Mrs. Walck on the side of her head and face.

  11.   Royal Caribbean employs this bartender and/or beverage server to serve alcoholic drinks

        in the dining room to guests such as Mrs. Walck. He is not hired as an entertainer or a

        performer. This bartender is not on the basketball court. He is not a crew member assigned

        to the theater nor is he in shows and/or performances regularly shown to passengers in the

        ship’s theater and for other entertainment purposes throughout the ship. There is more than

        sufficient entertainment staff on all Royal Caribbean ships including the Rhapsody of the

        Seas. At no time does Royal Caribbean train it's bartenders to perform entertaining tricks

        as a part of their services to passengers such as Mrs. Walck.

  12.   Royal Caribbean’s duty to its passengers, including Mrs. Walck, is “reasonable care under

        the circumstances.” Kermarec v. Compagnie General Transatlantique, 358 U.S. 625

        (1959)

  13.   The “circumstances” required of this employee, a bartender, is serving alcoholic beverages

        in the ship’s dining room, which requires that he or she take drink orders, place the orders,

        serve the drinks to the guest(s), and to walkthrough and monitor the dining room for further

        beverage needs of the dining room passengers/guests. In no manner does reasonable care

        under the circumstances in the performance of one's duties as a professional and trained

        bartender include quixotically spinning drink trays for the secondary entertainment of

        passengers requiring alcoholic beverage service.
Case 1:20-cv-21263-KMW Document 1 Entered on FLSD Docket 03/24/2020 Page 4 of 6
                                                                 Walck v. RCCL
                                   Complaint for Damages and Demand for Jury Trial
                                                                      Page 4 of 6

  14.   The bartender, as a crew member and employee of Royal Caribbean, is an agent of Royal

        Caribbean. Royal Caribbean is vicariously liable for the actual negligence and tortious

        conduct of its employee/crew member- the bartender.

  15.   To be vicariously liable for this bartender’s active tortious conduct, Royal Caribbean does

        not have to have constructive notice of this risk causing condition; the active negligence of

        the bartender is apparent under the circumstances. The doctrine of Respondeat Superior

        addresses Royal Caribbean's negligence for this active conduct.

  16.   Mrs. Walck was not staring directly at the grand-standing bartender's performance while

        he was spinning his tray. Mrs. Walck was not even aware of his actions leading up to the

        incident and her subsequent injury. Therefore, to Mrs. Walck, the risk causing condition

        was not “open and obvious.”

  17.   Royal Caribbean knows and certainly should have known that performing with objects,

        such as spinning drink trays, particularly within close proximity to passengers, can

        foreseeably, moreover predictably, cause injuries to passengers and creates a danger to

        passengers such as Mrs. Walck.

                                   COUNT 1 – NEGLIGENT

  18.   Plaintiff, DOLORES WALCK, realleges, adopts, and incorporates by reference the

        allegations in paragraphs 1 through 17 as though originally stated herein.

  19.   On January 22, 2019, while aboard the Royal Caribbean Rhapsody of the Seas, which was

        operating in navigable waters, the Plaintiff, DOLORES WALCK, was seriously injured

        when a crewmember’s service tray abruptly shot off his finger, during a performance,

        striking Mrs. Walck’s head and face.
Case 1:20-cv-21263-KMW Document 1 Entered on FLSD Docket 03/24/2020 Page 5 of 6
                                                                 Walck v. RCCL
                                   Complaint for Damages and Demand for Jury Trial
                                                                      Page 5 of 6

  20.   As a result of this incident, Mrs. Walck has been diagnosed with post-traumatic stress

        disorder (PTSD), a concussion, and post-concussion syndrome as a direct result of being

        struck on the head by the drink tray. She has sustained traumatic brain injuries, and

        continues to suffer from pain and tenderness to her left temporal region, blurry vision,

        vestibular dysfunction in both ears, and a significant decline in her mental and cognitive

        function, experiences difficulty concentrating and focusing, frustration and irritability,

        lethargy, sadness and depression.

  21.   At all times material hereto Defendant, ROYAL CARIBBEAN CRUISES, LTD., owed

        a duty to Plaintiff to exercise reasonable care under the circumstances.

  22.   Defendant, ROYAL CARIBBEAN CRUISES, LTD., breached its duty owed to Plaintiff

        by committing one or more of the following acts or omissions:

        A.   Failing to exercise reasonable care for the safety of its passengers by failing
             to provide a safe public area; to wit, the dining room;

        B.   Failing to adequately supervise the crewmembers including bartenders to
             perform their job responsibilities in a prudent and non-reckless manner;

        C.   Failing to properly train the crewmembers including bartenders to safely and
             prudently perform their job responsibilities, to lessen or prevent and to avoid
             creating or heightening a risk of harm to passengers, including Plaintiff;

        D.   Failing to maintain and enforce reasonable rules and regulations, regarding
             the crew members including bartenders to perform their job duties,
             particularly when they are within close proximity to passengers, in a safe and
             prudent manner;

        E.   Creating a dangerous condition by observing and permitting crewmembers to
             perform with objects, such as a serving tray, within close proximity to
             passenger, including Plaintiff;

        F.   Failing to remedy known dangerous conditions, and/or conditions that
             Defendant reasonably should have known were dangerous in its dining room;

        G.   Failing to comply with its own internal policies and procedures and those of
             RCCL as established by the ISM Code, SMS, SQM and other internal
Case 1:20-cv-21263-KMW Document 1 Entered on FLSD Docket 03/24/2020 Page 6 of 6
                                                                 Walck v. RCCL
                                   Complaint for Damages and Demand for Jury Trial
                                                                      Page 6 of 6

               operational procedures required by the ISM Code, SOLAS, all applicable
               health, building and safety codes and ordinances in accordance with 33 CFR
               96.100 et. seq., 46 USC Section 3201 et. seq. and all Rules and Regulations,
               ROYAL CARIBBEAN CRUISES, LTD. including, but not limited to all
               relevant NVIC’s of the United States Coast Guard, and IMO.

  23.    As a direct and proximate result of Defendant’s negligence and above referenced breaches

         of duty, Plaintiff, DOLORES WALCK, suffered bodily injuries and resulting pain and

         suffering, physical and mental pain and anguish, disability, loss of capacity for the

         enjoyment of life, expense of hospitalization, surgery and medications, loss of earnings in

         the past, loss and/or impairment of the ability to earn money, expenses for physical and

         occupational therapy, and medical and nursing expenses. Said losses are either permanent

         or continuing in nature and Plaintiff will suffer these losses into the future.

  WHEREFORE, Plaintiff, DOLORES WALCK, demands judgment, interest and costs against

  Defendant, ROYAL CARIBBEAN CRUISES, LTD., a trial by jury and any such other relief to

  which the Plaintiff may be justly entitled.

  Dated this 24 of March, 2020.

                                                HOLZBERG LEGAL
                                                Offices at Pinecrest II, Suite 220
                                                7685 S.W. 104th Street
                                                Miami, Florida 33156
                                                Telephone: (305) 668-6410
                                                Facsimile : (305) 667-6161

                                                BY:     /s/Glenn J. Holzberg
                                                        GLENN J. HOLZBERG
                                                        Fla. Bar # 369551
